                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

                                                    §
Liberty Shipholding, Inc.,                          §
                                                    §
      Plaintiff,                                    § CIVIL ACTION 1:21-cv-01265-UNA
                                                    §
v.                                                  § IN ADMIRALTY, Rule 9(h)
                                                    §
Western Bulk Carriers AS,                           §
                                                    §
       Defendant,                                   §
                                                    §
and                                                 §
                                                    §
CEMEX Construction Materials Atlantic, LLC,         §
et al.,                                             §
                                                    §
       Garnishees                                   §


           MOTION AND MEMORANDUM FOR ORDER FOR ISSUANCE OF
           PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

        Plaintiff Liberty Shipholding, Inc. (“Liberty”) hereby moves, pursuant to Supplemental

Rule B of the Federal Rules of Civil Procedure, for the issue of Process of Maritime Attachment

and Garnishment (“Writs”) for property of Defendant Western Bulk Carriers AS (“WBC”), held

or controlled by garnishees or their agents located in this District, and providing further that the

Clerk may issue additional writs on application of Plaintiff. In further support of this motion,

Plaintiff states as follows.

        Supplemental Rule B(a) provides as follows:

                If a defendant is not found within the district, when a verified complaint
                praying for attachment and the affidavit required by Rule B(1)(b) are filed,
                a verified complaint may contain a prayer for process to attach the
                defendant’s tangible or intangible personal property - up to the amount
                sued for - in the hands of garnishees named in the process.

        Plaintiff has filed a Verified Complaint seeking process to attach and garnish, pursuant to

Supplemental Rule B, the property of Defendant WBC that is found in this District. This Court
should now, on Plaintiff’s Verified Complaint, and as Supplemental Rules B provides, grant

Plaintiff’s motion directing the Clerk to issue the Supplemental Rule B Writs.

                                               Facts

       As set out in the Verified Complaint, Liberty is a corporation organized under the laws of

the Marshall Islands and, at all times relevant to this action, the owner of the M/V CARAVOS

LIBERTY (herein, the “Vessel”).

       WBC is a corporation organized under the laws of Norway and chartered the Vessel from

Liberty.

       Garnishees CEMEX Construction Materials Atlantic, LLC, CEMEX Construction

Materials Florida, LLC, CEMEX Construction Materials Houston, LLC, CEMEX Construction

Materials Pacific, LLC, CEMEX Construction Materials South, LLC, CEMEX Corp., CEMEX

Southeast LLC, Nitron Group LLC, Livingston International, Inc. , and CSC Sugar, LLC are

entities with offices or agents located in this District which, on information and belief as detailed

below, Liberty reasonably believes hold accounts which are the property of and/or owing to

WBC.

       In February 2020, Liberty and WBC entered a charter party for the Vessel, on which

WBC defaulted. The Vessel was loaded with cargo to be delivered at Chittagong, Bangladesh in

April 2020.

       Due to the pandemic, a lockdown was in place in Bangladesh in April, 2020. The Vessel

arrived at the port of Chittagong on April 22, 2020. Liberty advised WBC that, by ordering the

Vessel to discharge at Chittagong, it was in breach of the charter party. Despite this notification,

WBC proceeded to discharge its cargo at Chittagong.

       As a result of WBC’s breach of the charter party, Liberty sustained damages of

$1,970,760.18, which includes interest, attorneys’ fees, and costs.



                                                -2-
       The Writ Seeks Property Held by the Named Garnishee in this District

                 Specifically, Rule B notes that process of attachment can reach all of “the
                 Defendant’s tangible or intangible personal property” and courts have
                 construed this language expansively to recognize a variety of attachable
                 interests -- including funds in a bank account, escrow in the court registry,
                 debts owed to a defendant, and an arbitration award in Defendant’s favor.

Consub Del. L.L.C. v. Schahin Eugenharia Limitada, 676 F. Supp. 2d 162, 167 (S.D.N.Y. 2009)

(footnotes omitted, emphasis added). “The Rule’s use of the possessive form - “defendant’s” -

makes ownership of the assets a criterion of their attachability. Rule B does not require that a

defendant, in addition to ownership, have full control over its goods, chattels, credits or effects.”

Starboard Venture Shipping v. Casinomar Transp., 1993 U.S. Dist. LEXIS 15891, *9 (S.D.N.Y.

Nov. 9, 1993).

                 Rule B(1) . . . provides that a maritime Plaintiff may ‘attach the
                 Defendant’s tangible or intangible personal property.’ It is difficult to
                 imagine words more broadly inclusive than ‘tangible or intangible.’”
                 Winter Storm Shipping, Ltd. v. TPI, 310 F.3d 263, 276 (2d Cir. 2002)
                 (citation omitted). Given the breadth of Rule B, it is recognized that the
                 Rule permits a Plaintiff to attach, for example, “debts owed to the
                 Defendant . . . even if they have not yet matured or have only partially
                 matured,” provided that “the Defendant’s entitlement to the credit or
                 interest in the debt [is] clear.” Id. (quoting Robert M. Jarvis, An
                 Introduction to Maritime Attachment Practice Under Rule B, 20 J. Mar. L.
                 & Com. 521, 530 (Oct. 1989)). Accordingly, it has been held that where a
                 transfer of funds between two third-parties is shown to have been made for
                 the benefit of a Defendant subject to an order of attachment, the
                 Defendant’s “property interest in” the transfer may be “sufficient to render
                 it attachable under Rule B.” Essar Int’l, Ltd. v. Martrade Gulf Logistics,
                 FZCO, No. 07 Civ. 3439 (WHP), 2007 U.S. Dist. LEXIS 61713, 2007 WL
                 2456629, at *2 (S.D.N.Y. Aug. 23, 2007).

Novoship (UK) Ltd. v. Ruperti, 567 F. Supp. 2d 501, 505 (S.D.N.Y. 2008).

       Plaintiff has, in the Verified Complaint, set out enough facts to state a claim to relief that

is plausible on its face and that the Garnishees hold property of Defendant within the meaning of

Supplemental Rule B. The proposed Writs filed herewith name entities that, on information and




                                                 -3-
belief, do business with WBC. The proposed Order, submitted herewith, limits garnishments “to

the amount sued for,” as required by Supplemental Rule B.

       Plaintiff’s Verified Complaint sets out the factual “bases for its belief that [D]efendant’s

property may be found within this District, as well as the garnishees it seeks authorization to

serve.” Wight Shipping, Ltd. v. Societe Anonyme Marocaine de L’Industrie Du Raffinage S.A.,

2008 U.S. Dist. LEXIS 106420, *7 (S.D.N.Y. Nov. 24, 2008) (considering pleading

requirements for “property held by garnishee” under Rule B). “At the pleading stage, no

obligation exists to prove anything, only to allege ‘enough facts to state a claim to relief that is

plausible on its face.’” Capitol Records, Inc. v. City Hall Records, Inc., 2008 U.S. Dist. LEXIS

55300, *21–22 (S.D.N.Y. July 18, 2008) (quoting Bell Atlantic Corp v. Twombly, 550 U.S. 544

(2007)). Plaintiff’s allegations

               demonstrate a “plausible” entitlement to a maritime attachment” because they “at
               least show that it is plausible to believe that Defendant’s property will be “in the
               hands of” garnishees in [this District] at the time the requested writ of attachment
               is served or during the time that service is effected.

Peninsula Petroleum Ltd. v. New Econ Line Pte Ltd., 2009 U.S. Dist. LEXIS 24470, *5

(S.D.N.Y. Mar. 17, 2009).

       This Court therefore should enter the proposed Order, providing for the Clerk to issue the

requested Writs, because Plaintiff’s Verified Complaint alleges facts that make it plausible to

believe that: “(1) it has a valid prima facie admiralty claim against the [D]efendants; (2) the

Defendants cannot be found within the district; (3) the [D]efendants’ property may be found

within the district; and (4) there is no statutory or maritime law bar to the attachment.” Aqua

Stoli Shipping Ltd. v. Gardner Smith Pty Ltd., 460 F.3d 434, 445 (2d Cir. 2006); Peninsula

Petroleum, 2009 U.S. Dist. LEXIS 24470 at *2–3 (Plaintiff in maritime case must at least meet

pleading standard of Federal Rules of Civil Procedure, “which require[s] a Plaintiff to . . . allege




                                                 -4-
‘enough facts to state a claim to relief that is plausible on its face’” (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007)).

               Twombly is based on the principles that (1) a court must accept as true all
               of the allegations contained in a complaint is inapplicable to legal
               conclusions and (2) only a complaint that states a plausible claim for relief
               survives a motion to dismiss. Id. at 678-680. Determining whether a
               complaint states a plausible claim for relief is “a context-specific task”
               that requires the court “to draw on its judicial experience and common
               sense.” Id. at 679. Accordingly, under Twombly, a court considering a
               motion to dismiss may begin by identifying pleadings that, because they
               are no more than conclusions, are not entitled to the assumption of truth.
               Id. Although legal conclusions “can provide the framework of a
               complaint, they must be supported by factual allegations.” Id. When there
               are well-pleaded factual allegations, a court should assume their veracity
               and then determine whether they plausibly give rise to an entitlement to
               relief. Id.

               Thus, the court must find “enough factual matter (taken as true) to
               suggest” that “discovery will reveal evidence” of the elements of the
               claim. Twombly, 550 U.S. at 558, 556; Dura Pharms., Inc. v. Broudo, 544
               U.S. 336, 347, 125 S. Ct. 1627, 161 L. Ed. 2d 577 (2005) (explaining that
               something beyond a faint hope that the discovery process might lead
               eventually to some plausible cause of action must be alleged).

United States v. $33,984.00 in United States Currency, 2012 U.S. Dist. LEXIS 83119, *4–5 (D.

Neb. June 14, 2012).

       Plaintiff seeks attachment of Defendant’s property, namely accounts payable due to WBC

from the Garnishees and any other funds/property maintained by the Garnishees for the benefit

of WBC.

       WHEREFORE, for the reasons stated herein, Plaintiff respectfully requests that the Court

grant the instant Motion and direct the Clerk to issue the Writs requested. Plaintiff herewith




                                                 -5-
submits a draft order.

                                     YOUNG CONAWAY STARGATT & TAYLOR LLP


                                     /s/ Timothy Jay Houseal
                                     Timothy Jay Houseal (Del. Bar ID No. 2880)
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, DE 19801
                                     (302) 571-6682
                                     thouseal@ycst.com

                                     Liberty Shipholding, Inc. Counsel
OF COUNSEL
J. Stephen Simms
Simms Showers LLP
201 International Circle, Ste. 230
Baltimore, Maryland 21030
Telephone:     (410) 783-5795
Facsimile:     (410) 510-1789
jssimms@simmsshowers.com

Dated: September 3, 2021.




                                             -6-
